Citation Nr: 1022795	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for headache 
disability, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for disability 
manifested by bleeding gums, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by night sweats, to include as due to an 
undiagnosed illness.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
rash disability, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability manifested by muscle spasms, to include as due to 
an undiagnosed illness.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for joint 
pain disability, to include as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
side sensory neuropathy, to include as due to an undiagnosed 
illness.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stomach disability, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2006, a statement 
of the case was issued in September 2007, and a substantive 
appeal was received in September 2007.

The Veteran testified at a Board hearing in March 2010.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for 
headaches, bleeding gums, and night sweats, to include as due 
to undiagnosed illness, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1999 Board decision denied entitlement to service 
connection for skin rashes, to include as due to undiagnosed 
illness (framed at that time as a claim of entitlement to 
service connection for skin rash); the Veteran was notified 
of his appellate rights, but did not appeal.

2.  In May 2005, the appellant requested that his claim of 
entitlement to service connection for skin rashes be 
reopened.

3.  All of the evidence submitted since the May 1999 Board 
decision is either cumulative and redundant of evidence 
already in the claims folder, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not present a reasonable possibility of substantiating 
the skin rash claim.

4.  A May 1999 Board decision denied entitlement to service 
connection for muscle spasms, to include as due to 
undiagnosed illness (framed at that time as a claim of 
entitlement to service connection for neuromuscular 
problems); the Veteran was notified of his appellate rights, 
but did not appeal.

5.  In May 2005, the appellant requested that his claim of 
entitlement to service connection for muscle spasms be 
reopened.

6.  All of the evidence submitted since the May 1999 Board 
decision is either cumulative and redundant of evidence 
already in the claims folder, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not present a reasonable possibility of substantiating 
the muscle spasm disability claim.

7.  A May 1999 Board decision denied entitlement to service 
connection for joint pain, to include as due to undiagnosed 
illness (framed at that time as a claim of entitlement to 
service connection for neuromuscular problems); the Veteran 
was notified of his appellate rights, but did not appeal.

8.  In May 2005, the appellant requested that his claim of 
entitlement to service connection for joint pain be reopened.

9.  All of the evidence submitted since the May 1999 Board 
decision is either cumulative and redundant of evidence 
already in the claims folder, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not present a reasonable possibility of substantiating 
the joint pain disability claim.

10.  A May 1999 Board decision denied entitlement to service 
connection for left side neuropathy, to include as due to 
undiagnosed illness (framed at that time as a claim of 
entitlement to service connection for neuromuscular 
problems); the Veteran was notified of his appellate rights, 
but did not appeal.

11.  In May 2005, the appellant requested that his claim of 
entitlement to service connection for left side neuropathy be 
reopened.

12.  All of the evidence submitted since the May 1999 Board 
decision is either cumulative and redundant of evidence 
already in the claims folder, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not present a reasonable possibility of substantiating 
the left side neuropathy claim.

13.  A May 1999 Board decision denied entitlement to service 
connection for stomach disability, to include as due to 
undiagnosed illness (framed at that time as a claim of 
entitlement to service connection for digestive problems); 
the Veteran was notified of his appellate rights, but did not 
appeal.

14.  In May 2005, the appellant requested that his claim of 
entitlement to service connection for stomach condition be 
reopened.

15.  All of the evidence submitted since the May 1999 Board 
decision is either cumulative and redundant of evidence 
already in the claims folder, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not present a reasonable possibility of substantiating 
the stomach disability claim.


CONCLUSIONS OF LAW

1.  The May 1999 Board decision, which denied entitlement to 
service connection for skin rashes, to include as due to 
undiagnosed illness, is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for skin rash 
disability, to include as due to undiagnosed illness.  38 
U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The May 1999 Board decision, which denied entitlement to 
service connection for muscle spasms (previously framed as 
neuromuscular problems), to include as due to undiagnosed 
illness, is final.  38 U.S.C.A. § 7104 (West 2002).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for disability 
manifested by muscle spasms, to include as due to undiagnosed 
illness.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 
3.156(a) (2009).

5.  The May 1999 Board decision, which denied entitlement to 
service connection for joint pain (previously framed as 
neuromuscular problems), to include as due to undiagnosed 
illness, is final.  38 U.S.C.A. § 7104 (West 2002).

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for joint pain 
disability, to include as due to undiagnosed illness.  38 
U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156(a) (2009).

7.  The May 1999 Board decision, which denied entitlement to 
service connection for left side neuropathy (previously 
framed as neuromuscular problems), to include as due to 
undiagnosed illness, is final.  38 U.S.C.A. § 7104 (West 
2002).

8.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for left side 
neuropathy, to include as due to undiagnosed illness.  38 
U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156(a) (2009).

9.  The May 1999 Board decision, which denied entitlement to 
service connection for stomach disability (previously framed 
as digestive problems), to include as due to undiagnosed 
illness, is final.  38 U.S.C.A. § 7104 (West 2002).

10.  New and material evidence has not been received to 
reopen the claim of entitlement to service connection for 
stomach disability, to include as due to undiagnosed illness.  
38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Letters sent to the Veteran in 
September 2005 and January 2006 (both prior to the March 2006 
denial) fully and adequately advised the Veteran of the 
duties of the parties to furnish evidence and the evidence 
necessary to reopen and substantiate his claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Pelegrini v. 
Principi, 18 Vet.App. 112 (2004); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  No further notice to the Veteran is 
necessary.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the VCAA letters sent to the Veteran did not 
provide the notice contemplated by Dingess.  The Board 
nevertheless finds no prejudice to the appellant in 
proceeding with the issuance of final decisions.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  With 
regard to the petitions to reopen service connection claims 
that were previously denied by final decisions, the Board 
finds that no new and material evidence has been submitted to 
reopen any of the claims.  Thus, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records have been obtained.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that has 
not been obtained that is necessary for a fair adjudication 
of the claims.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  Because no new and 
material evidence has been received to reopen the claims, VA 
examinations are not necessary.  See 38 C.F.R. 
§ 1.159(c)(4)(iii).

New and Material Evidence

The claims of entitlement to service connection for skin 
rashes, muscle spasms, joint pain, left side neuropathy, and 
stomach condition, to include as due to undiagnosed illness, 
were previously denied by a Board decision dated in May 1999.  
At that time, these issues were adjudicated as part of issues 
framed as entitlement to service connection for digestive 
problems, neuromuscular problems, and skin rash, to include 
as due to undiagnosed illness.  Although the terminology of 
the issues have changed slightly in accordance with the 
Veteran's word choice in his petition to reopen, there is no 
controversy in this case as to the fact that these issues 
were previously adjudicated and denied in the May 1999 Board 
decision.  The Board notes that the Veteran has acknowledged 
this in his May 2005 petition to reopen these claim, 
referring to the issues after expressly making "an 
application to reopen my previously denied service-connected 
disability claim for the following conditions due to Gulf War 
Syndrome."

In the May 1999 Board decision, the Veteran was informed that 
the basis of the denials were that although the Veteran 
served in the Persian Gulf during the Persian Gulf War, all 
of his pertinent claimed symptoms were either attributed to 
known diagnoses shown not to be related to military service, 
or were without objective evidence perceptible to an 
examining physician to indicate undiagnosed illness.

The Veteran did not appeal the Board's May 1999 decision.  
The May 1999 Board decision is therefore final.  38 U.S.C.A. 
§ 7104.

In May 2005, the Veteran filed a petition to reopen his 
claims for service connection for skin rashes, muscle spasms, 
joint pain, left side neuropathy, and stomach condition, to 
include as due to undiagnosed illness.  The RO denied the 
petition to reopen the claims in a March 2006 rating 
decision.  Subsequently, after a notice of disagreement was 
received, the RO issued a September 2007 statement of the 
case which again denied the petition to reopen the claims.  
In any event, the Board is not bound by the RO determination 
and must nevertheless consider whether new and material 
evidence has been received to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The May 1999 Board decision is the last 
final disallowance of the claims at issue here.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in May 2005, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis and organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia Theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a Veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
'signs,' in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

The bases of the Board's May 1999 denials of the issues the 
Veteran now seeks to reopen featured findings that there was 
no objective evidence perceptible to an examining physician, 
or other non-medical indicators that are capable of 
independent verification, which tend to indicate that the 
Veteran suffers from an undiagnosed illness manifesting in 
the claimed conditions.  To the extent that some of the 
Veteran's symptom complaints were attributed to known 
diagnosed disabilities, the Board's May 1999 denial found 
that there was no competent evidence establishing a nexus 
between those diagnoses and the Veteran's period of military 
service; the exception to this was that the Board did find 
that the Veteran suffered from contact dermatitis of the 
right hand which was shown in service and was accordingly 
granted service connection.

Since the time of the prior final denial of the Veteran's 
claims, new documents have been added to the record.  A July 
2000 VA medical report pertains to clinical features of the 
Veteran's right hand dermatitis, for which service connection 
is already in effect.  A transcript of the Veteran's February 
2000 hearing testimony pertains to a claim of entitlement to 
service connection for PTSD, which is not currently at issue 
in this appeal.  A myriad of items of correspondence between 
the Veteran and various government officials and agencies 
repeat the Veteran's contentions of entitlement to benefits 
on an array of issues; many of these contentions do not 
pertain to the issues currently before the Board, and others 
essentially repeat the Veteran's contention that he is 
entitled to service connection for the various disabilities 
on the basis of undiagnosed illness due to Gulf War Syndrome.

The Veteran's May 2005 petition to reopen the previously 
denied service connection issues on appeal in this case 
included a statement indicating that the Veteran "will 
provide supporting evidence of these conditions at a future 
date."  However, no new evidence material to these issues 
has been received.  At an April 2007 RO hearing the Veteran 
reiterated his contentions, described his symptoms, and 
referred to evidence that was of record at the time of the 
prior final denial.  The Veteran indicated that he did not 
know "what to do anymore as far as new evidence and more 
evidence."  At the Veteran's March 2010 Board hearing the 
Veteran again reiterated his contentions and expressed that 
"[t]hey keep asking for new evidence.  I don't know where to 
go."  At both hearings, the Veteran made references to 
private records that were already of record at the time of 
the prior final denial, including a March 1996 private 
medical report referring to "a possibility of heavy metal 
toxicity" in the Veteran, authored by a Dr. Wempen.

Since the time of the May 1999 Board decision, the Veteran 
has not submitted any new and material evidence to reopen the 
claims denied in that prior final decision.  The Veteran's 
own contentions are essentially repetitive and cumulative of 
his contentions at the time of the prior final denial.  No 
other newly submitted evidence suggests that the symptoms 
complained of are due to an undiagnosed illness, Gulf War 
Syndrome, or otherwise related to military service.  There is 
no new showing of objective indications of undiagnosed 
illness perceptible to an examining physician.  There is no 
new showing of other non-medical indicators that are capable 
of independent verification.  There is no new showing that 
any known diagnosis to which some of the Veteran's symptom 
complaints may be medically attributable manifested during 
service or within an applicable presumptive period following 
the Veteran's service.  No new evidence otherwise suggests 
that any pertinent disability is otherwise related to 
service; thus, no new evidence is material to reopen these 
claims of entitlement to service connection.

In sum, new and material evidence has not been submitted to 
warrant reopening any of the previously denied claims of 
entitlement to service connection in this case.  No new 
evidence presents any new objective or independently 
verifiable indication of undiagnosed illness, nor any new 
indication of a nexus between a pertinent diagnosis and 
military service, nor any new indication of pertinent 
manifestations of a claimed diagnosed disability during any 
applicable presumptive period following service.  Thus, the 
newly submitted evidence presents no reasonable possibility 
of substantiating the claims and the claims are not reopened.




ORDER

New and material evidence has not been received to reopen the 
claims of entitlement to service connection for skin rashes, 
for muscle spasms, for joint pain, for left side sensory 
neuropathy, and for stomach disability, to include as due to 
an undiagnosed illness.  To this extent, the appeal is 
denied.


REMAND

The Veteran also contends that he experiences headaches, 
bleeding gums, and night sweats due to an undiagnosed illness 
associated with his service in the Persian Gulf.  Whereas the 
issues discussed in the above portion of the decision were 
previously adjudicated by VA in a past final decision, these 
claims featuring headaches, bleeding gums, and night sweats 
are new for the purposes of appellate review.  As such, 
although the issues above had been previously denied on the 
basis of evidence developed during the past adjudication, 
these new issues have never had the benefit of specific 
development of the evidence to address critical pertinent 
medical questions.  These issues have not been addressed with 
medical opinions, and the  Board finds that the available 
medical evidence of record does not adequately address the 
critical medical questions decisive to these issues on 
appeal.

The criteria for entitlement to service connection for 
undiagnosed illness are discussed in detail in the above 
portion of this decision.

The Veteran is shown to have served in the Persian Gulf and, 
in order to provide every consideration to his claim, the 
Board believes that new VA examination reports are necessary 
to: 1) ascertain whether the Veteran's current symptom 
complaints are attributable to a known diagnosis, 2) whether 
any such diagnosis is etiologically related to service, or 3) 
whether any of the claimed symptoms may not be attributable 
to any known medical diagnosis yet manifest in independently 
verifiable signs of an undiagnosed illness.  Objective 
indications of a chronic disability include both 'signs,' in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

In the Board's view, following a careful review of the 
medical evidence of record, it appears that there is 
insufficient evidence to permit proper appellate review of 
these claims at this time.  

With regard to the issue of entitlement to service connection 
for bleeding gums, to include as due to an undiagnosed 
illness, the Board notes that the Veteran had complaints of 
bleeding gums during VA examination in February 1997.  A 
March 1997 VA dental examination report contains detailed 
findings regarding the Veteran's dental health at that time, 
including that he was missing four teeth and that x-rays 
revealed lesions, bone loss, and decay.

Adjudication of this issue must consider not only whether the 
Veteran's complaint of bleeding gums is medically 
attributable to any known medical diagnosis, but if they are 
so attributable to a known medical diagnosis there is a 
question of whether the diagnosed pathology in question is 
etiologically linked to military service.

The Board notes that certain dental conditions, including 
periodontal disease, are not considered disabling by VA and 
may be service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a).  Missing teeth may 
be compensable for rating purposes under Diagnostic Code 9913 
('loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity').  However, the note 
immediately following this code states, 'these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.'  38 C.F.R. § 4.150, Diagnostic Code 
9913.

In this case, the Board notes that the Veteran's service 
treatment records include a substantial quantity of dental 
records which show various aspects of dental disease.  Some 
of these service treatment records contain information that 
may be pertinent to a etiology analysis of any currently 
diagnosed disorder manifesting in the Veteran's bleeding gum 
complaints; for instance, service dental records indicate at 
least one potentially pertinent trauma to the Veteran's mouth 
in March 1986.  The Board also observes that although much of 
the Veteran's in-service treatment is clearly for periodontal 
disease, the nature and significance of other in-service 
diagnoses such as the October 1985 diagnosis of 'gingival 
hyperplasia' may be significant to determining the etiology 
of a current disability in light of the February 1997 VA 
examination report diagnosing 'gingival hyperplasia.'

More than 13 years have passed since the February and March 
1997 VA examination reports, and testimony presented at the 
Veteran's Board hearing indicates that the nature of the 
claimed symptoms and disability of the oral cavity may have 
significantly changed over that time.  The Veteran's spouse 
stated during the March 2010 Board hearing that the Veteran 
has now lost all of his teeth, suggesting that this was a 
result of the symptoms he now claims to be related to service 
and resulting from an undiagnosed illness.

After careful consideration, the Board finds that the 
evidence currently of record is inadequate for the purposes 
of determining whether any of the Veteran's current 
complaints associated with 'bleeding gums' may be medically 
attributable to any known medical diagnosis and, if so, 
whether a pertinent chronic diagnosis constitutes a 
disability for VA compensation purposes that is etiologically 
related to his military service.  No pertinent evidence on 
these symptom complaints has been developed in more than a 
decade, and some features of the current complaints have 
changed during the significant period since then.

The Board finds that a current medical/dental determination 
as to the nature of any pertinent pathology involving the 
complaint of bleeding gums in necessary in order to determine 
whether: 1) there are objective signs of undiagnosed 
pathology, 2) whether the symptoms are attributable to a 
known diagnosis, 3) if so, whether any found diagnosis is a 
disability for VA compensation purposes, and 4) whether any 
found diagnosis is etiologically related to service.  There 
has been no medical development touching upon this issue in  
more than a decade.  At present, the evidence of record is 
insufficient to adequately resolve these essential questions.

With regard to the issue of entitlement to service connection 
for night sweats, to include as due to an undiagnosed 
illness, the Board finds that the evidence currently of 
record is insufficient to resolve key medical questions.  A 
VA psychiatric examination report dated in February 1997 
makes a passing reference to the Veteran's description of an 
array of symptoms, including 'night sweats,' but does not 
direct further attention to the matter.  That February 1997 
VA examination was conducted for the unrelated purpose of 
determining whether the Veteran is diagnosed with PTSD; 
although the report offers diagnostic information concerning 
psychiatric disabilities found in the Veteran, the report 
does not clearly indicate that the Veteran's complaint of 
night sweats are medically attributed to the diagnosed 
psychiatric disabilities.  There is otherwise no evidence of 
record that addresses whether the Veteran's night sweat 
complaints are medically attributable to any known physical 
or psychiatric diagnosis.  Also, if the night sweats are 
manifestations of a known clinical diagnosis manifesting in 
the claimed symptoms, further unanswered questions concerning 
the nature and etiology of such a diagnosed disability may be 
raised for the purposes of consideration of a possible direct 
basis for service connection.

The Board finds that a medical opinion is required concerning 
whether the Veteran's claimed night sweats are, in fact, 
attributable to any known medical diagnosis.  The evidence 
currently of record does not address the key medical 
questions raised by this issue.

With regard to the issue of entitlement to service connection 
for headaches, to include as due to an undiagnosed illness, 
the Board finds that there is no evidence of record that 
addresses whether the Veteran's reported headache symptoms 
are medically attributable to a known diagnosis, or whether 
there are currently any verifiable objective signs of 
undiagnosed illness.

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

As these three service connection issues must be remanded for 
additional development, the Board finds that it is further 
reasonable to provide additional VCAA notice to the Veteran 
to expressly comply with the requirements contemplated by 
Dingess.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, including notice 
compliant with the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for an 
appropriate VA medical examination to 
determine the nature and etiology of the 
Veteran's complaints of headaches.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, the 
examiner should respond to the following:

a)  The examiner should note if there 
is objective evidence of any pertinent 
signs and symptoms of a chronic 
pathology manifesting in headaches.  

b)  Next, the examiner should note 
whether or not such signs and symptoms 
can be attributed to known clinical 
diagnoses.

c)  If the signs and symptoms can be 
verified and can be attributed to one 
or more known clinical diagnoses, the 
examiner should offer an opinion for 
each such known clinical diagnosis as 
to whether it is at least as likely as 
not (50% probability or higher) related 
to the Veteran's military service.

d)  If the examiner finds that there is 
no evidence of any claimed signs and 
symptoms, or if there is objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination and laboratory tests be 
attributed to a known diagnosis, the 
examiner should so state.

e)  In addressing the etiology of any 
disability, the examiner is asked to 
discuss any relevant service and post- 
service medical records.

3.  The Veteran should be scheduled for an 
appropriate VA medical/dental examination 
to determine the nature and etiology of 
the Veteran's complaints of bleeding gums.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the Veteran, the 
examiner should respond to the following:

a)  The examiner should note if there 
is objective evidence of any pertinent 
signs and symptoms of a chronic 
pathology manifesting in bleeding gums.

b)  Next, the examiner should note 
whether or not such signs and symptoms 
can be attributed to known clinical 
diagnoses.

c)  If the signs and symptoms can be 
verified and can be attributed to one 
or more known clinical diagnoses, the 
examiner should offer an opinion for 
each such known clinical diagnosis as 
to whether it is at least as likely as 
not (50% probability or higher) related 
to the Veteran's military service.

d)  If the examiner finds that there is 
no evidence of any claimed signs and 
symptoms, or if there is objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination and laboratory tests be 
attributed to a known diagnosis, the 
examiner should so state.

e)  In addressing the etiology of any 
disability, the examiner is asked to 
discuss any relevant service and post- 
service medical records.  In 
particular, the examiner should address 
the service treatment records 
indicating an in-service diagnosis of 
gingival hyperplasia and those 
discussing a dental trauma.

4.  The Veteran should be scheduled for an 
appropriate VA medical/psychiatric 
examination to determine the nature and 
etiology of the Veteran's complaints of 
night sweats.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
respond to the following:

a)  The examiner should note if there 
is objective evidence of any pertinent 
signs and symptoms of a chronic 
pathology manifesting in night sweats.  

b)  Next, the examiner should note 
whether or not such signs and symptoms 
can be attributed to known clinical 
diagnoses.  

c)  If the signs and symptoms can be 
verified and can be attributed to one 
or more known clinical diagnoses, the 
examiner should offer an opinion for 
each such known clinical diagnosis as 
to whether it is at least as likely as 
not (50% probability or higher) related 
to the Veteran's military service.

d)  If the examiner finds that there is 
no evidence of any claimed signs and 
symptoms, or if there is objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination and laboratory tests be 
attributed to a known diagnosis, the 
examiner should so state.

e)  In addressing the etiology of any 
disability, the examiner is asked to 
discuss any relevant service and post- 
service medical records.

5.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claims 
remaining on appeal can be granted.  If 
any claim on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


